Exhibit 10.1
 
 

[image.jpg]

2121 SOUTH EL CAMINO REAL
San Mateo, California  94403

 
October 25, 2011
 
Mr. Jason Stern
1030 Laguna Avenue
Burlingame, CA  94010
 
Dear Jason:
 
Selectica, Inc. (the “Company”) is pleased to confirm that the terms of your
employment are as set forth below, effective as of October 25, 2011.  This
letter agreement amends and restates your previous letter agreement dated
September 1, 2009, as the same had been adjusted (the “Prior Letter Agreement”)
pursuant to action of the Company’s Board of Directors (the “Board”).
 
1.      Position. Your title will be President and Chief Executive Officer and
you will report to the Board. This is a full-time position. While you render
services to the Company, you will not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company. By signing this letter agreement, you
confirm to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.
 
2.      Cash Compensation. The Company will pay you a salary at the rate of
$250,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to action of the
Board.  In addition, you will be eligible to be considered for an incentive
bonus for each fiscal year of the Company. The bonus (if any) will be awarded
based on objective or subjective criteria established by the Board or the
Board’s Compensation Committee (the “Committee”).  Any bonus for a fiscal year
will be paid within 2 1/2 months after the close of that fiscal year, but only
if you are still employed by the Company at the time of payment. The Board or
Committee’s determinations with respect to your bonus will be final and binding.
 
3.      Restricted Stock Units. You have previously received under your Prior
Letter Agreement 5,000 restricted stock units representing shares of the
Company’s Common Stock (the “Units”), which vest 25% after completing 12 months
of continuous service, and the remaining balance in quarterly installments over
the following 36 months of continuous service. The Units will be settled on the
earliest Permissible Trading Day after they vest. In addition, 100% of the Units
will vest and be settled immediately if the Company is subject to a Change in
Control, as defined in Company’s 1999 Equity Incentive Plan (the “EIP”). The
grant of the Units is subject to the other terms and conditions set forth in the
EIP and the Company’s form of Stock Unit Agreement. A “Permissible Trading Day”
is a day on which you are able to sell shares of the Company’s Common Stock in a
public market without violating applicable laws or Company policies, as defined
more specifically in your Stock Unit Agreement.  You have received separately
from your Prior Letter Agreement other equity awards, and are eligible for
additional equity awards, pursuant to actions of the Board or the Committee,
subject to the conditions and terms established by the Board or Committee and
the provisions of the Severance Agreement.
  
4.      Severance Agreement. You and the Company have entered into a separate
Severance Agreement, which is attached hereto as Exhibit A.
 
 
 

--------------------------------------------------------------------------------

Mr. Jason Stern
October 25, 2011
Page 2
 
 
5.      Employee Benefits. As a regular employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits under the
Company's standard employee benefits program, as it may be amended from time to
time.  In addition, you will be entitled to PTO in accordance with the Company’s
PTO policy, as in effect from time to time.
 
6.      Proprietary Information and Inventions Agreement. You previously signed
the Company’s standard Proprietary Information and Inventions Agreement (the
“PIIA”), which remains in effect.
 
7.      Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).
 
8.      Tax Matters.
 
       8.1.      Withholding. All forms of compensation referred to in this
letter agreement are subject to reduction to reflect applicable withholding and
payroll taxes and other deductions required by law.
 
       8.2.       Tax Advice. You are encouraged to obtain your own tax advice
regarding your compensation from the Company. You agree that the Company does
not have a duty to design its compensation policies in a manner that minimizes
your tax liabilities, and you will not make any claim against the Company or its
Board of Directors related to tax liabilities arising from your compensation.
 
9.      Interpretation, Amendment and Enforcement. This letter agreement,
Exhibit A and the PIIA constitute the complete agreement between you and the
Company regarding the terms of your employment and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company regarding the terms of your employment. This letter
agreement may not be amended or modified, except by an express written agreement
signed by both you and a duly authorized officer of the Company. The terms of
this letter agreement and the resolution of any disputes as to the meaning,
effect, performance or validity of this letter agreement or arising out of,
related to, or in any way connected with, this letter agreement, your employment
with the Company or any other relationship between you and the Company (the
“Disputes”) will be governed by California law, excluding laws relating to
conflicts or choice of law. You and the Company waive the right to a trial
before a judge or jury and agree to arbitrate before a neutral arbitrator any
Dispute or any claim related to any Dispute, according to the arbitration
procedures set forth in the Severance Agreement.
 


 
* * * * *
 
You may indicate your agreement with these terms by signing and dating the
enclosed duplicate original of this letter agreement and returning it to me.
 
If you have any questions, please do not hesitate to let me know.
 
 
 

--------------------------------------------------------------------------------

Mr. Jason Stern
October 25, 2011
Page 3
 
 
 

    Very truly yours,
 
SELECTICA, INC.
                          By:
/s/ Todd Spartz
     
Name:  Todd Spartz
Title:    Chief Financial Officer
 


I have read and accept this agreement:
 
/s/ Jason Stern
Signature of Jason Stern



Dated:
 
October 25, 2011

 
Attachment
 
Exhibit A: Severance Agreement

